FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 TRAVIS LEROY BEAN,                                No. 19-35119
               Petitioner-Appellant,
                                                     D.C. No.
                      v.                          3:18-cv-01765-
                                                        HZ
 DOLLY MATTEUCCI, Superintendent,
 Oregon State Hospital,
               Respondent-Appellee.                   OPINION

       Appeal from the United States District Court
                for the District of Oregon
    Marco A. Hernandez, Chief District Judge, Presiding

            Argued and Submitted October 8, 2020
                      Portland, Oregon

                     Filed January 20, 2021

    Before: Richard A. Paez and Johnnie B. Rawlinson,
    Circuit Judges, and John Antoon II, * District Judge.

                    Opinion by Judge Paez;
                  Dissent by Judge Rawlinson



   *
     The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
2                      BEAN V. MATTEUCCI

                          SUMMARY **


                         Habeas Corpus

    The panel reversed the district court’s denial of Travis
Leroy Bean’s 28 U.S.C. § 2241 habeas corpus petition,
which challenged an Oregon Circuit Court order under Sell
v. United States, 539 U.S. 166 (2003), authorizing
involuntary medication to restore Bean’s competency to
stand trial for murder; and remanded for further proceedings.

    Bean sought an order enjoining the Sell order on the
grounds that his forcible medication, his custody at the
Oregon State Hospital, and the state’s failure to provide an
immediate mechanism for review of the Sell order violated
his Fourteenth Amendment right to due process.

    The district court abstained under Younger v. Harris,
401 U.S. 37 (1971), determining that intervention by a
federal court would be inappropriate given the important
state interests at stake in the pending criminal prosecution.

    The panel wrote that, in asserting that Bean’s claim is not
cognizable in habeas and that the district court therefore
lacked subject-matter jurisdiction, the state mischaracterizes
the cognizability question as a subject-matter jurisdiction
issue. The panel wrote that the district court had subject-
matter jurisdiction and the authority to rule on Bean’s
petition, but rather than exercising its subject-matter
jurisdiction, the district court abstained under Younger and


    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                    BEAN V. MATTEUCCI                       3

never reached the issue whether Bean’s claim is cognizable
in habeas.

    The panel held that although the basic Younger criteria
are satisfied, the irreparable harm exception to Younger
applies in this case because the forcible administration of
antipsychotic medications constitutes a particularly severe
invasion of liberty and Bean’s right to avoid forcible
administration of medications cannot be fully vindicated
after trial. The panel concluded that the district court
therefore erred in abstaining, and left the issue of
cognizability of Bean’s claim in habeas for resolution by the
district court.

    Dissenting, Judge Rawlinson wrote that the majority
fails to analyze whether Bean’s claim falls “within the core
of habeas as required” to establish jurisdiction under § 2241.
She wrote that application of the principles set forth in
Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016) (en banc),
leads to the inescapable conclusion that Bean’s claim does
not lie at the core of habeas corpus because there is no
indication in the record that the injunction Bean seeks would
terminate custody, accelerate release, or reduce the level of
custody. Because the case was not properly brought as a
habeas petition, Judge Rawlinson would remand it for the
district court to determine if the case may be converted to a
civil rights claim under 42 U.S.C. § 1983.


                        COUNSEL

Oliver W. Loewy (argued), Assistant Federal Public
Defender, Portland, Oregon, for Petitioner-Appellant.
4                   BEAN V. MATTEUCCI

Leigh A. Salmon (argued), Senior Assistant Attorney
General; Benjamin Gutman, Solicitor General; Ellen F.
Rosenblum, Attorney General; Office of the Attorney
General, Salem, Oregon; for Respondent-Appellee.


                         OPINION

PAEZ, Circuit Judge:

     In this case, we consider whether the district court erred
in denying Travis Leroy Bean’s (“Bean”) petition for a writ
of habeas corpus based on abstention under Younger v.
Harris, 401 U.S. 37 (1971). Bean’s habeas petition
challenged an Oregon Circuit Court order authorizing his
involuntary medication to restore his competency to stand
trial for murder. In abstaining, the district court determined
that intervention by a federal court would be inappropriate
given the important state interests at stake in the pending
criminal prosecution.       Bean contends that he faces
irreparable harm from the threat of forced medication and
that therefore the district court should have applied the
extraordinary circumstances exception to Younger
abstention. We hold that the district court erred in denying
Bean’s habeas petition on Younger abstention grounds, and
we reverse and remand for further proceedings.

                              I.

    In September 2016, Bean was charged with two counts
of murder in Douglas County, Oregon. In December 2016,
the Douglas County Circuit Court entered an order finding
Bean incompetent to stand trial because he suffered from a
delusional disorder and committed him to the Oregon State
Hospital (“OSH”) for further evaluation and treatment. The
court ordered the OSH to evaluate Bean to determine
                   BEAN V. MATTEUCCI                       5

“whether there is a substantial probability that, in the
foreseeable future, the defendant will have the capacity to
stand trial, pursuant to ORS [Oregon Revised Statute]
161.370(5).”

    In March 2017, Dr. Benjamin Goldstein of the OSH
notified the circuit court that Bean remained unable to aid
and assist in his defense due to a delusional disorder. In
Dr. Goldstein’s opinion, Bean might become competent to
stand trial within three to six months with treatment
including antipsychotic medications. Dr. Goldstein further
opined that Bean “demonstrated no danger to self or others
or any grave disability” and thus did not qualify for
involuntary medication through the state hospital. Later in
March 2017, Bean’s treating physician administratively
applied for permission to forcibly medicate Bean, per ORS
161.370, but an Administrative Law Judge determined that
Bean did not meet the criteria for involuntary medication.

    In June 2017, Dr. Goldstein submitted a second
evaluation to the court. Dr. Goldstein opined that there was
“no substantial probability in the foreseeable future that
Mr. Bean will be restored to trial competence.” As
Dr. Goldstein explained, delusional disorders do not
improve on their own and antipsychotic medications were
necessary to overcome Bean’s disorder. But the OSH lacked
authority to forcibly administer antipsychotic medications
because Bean did not pose a danger to himself or others.

     In August 2017, the Douglas County District Attorney
moved the circuit court to issue an order directing that Bean
be forcibly medicated to restore his competency to stand
trial. In April 2018, the circuit court held an evidentiary
hearing pursuant to Sell v. United States, 539 U.S. 166
(2003), and State v. Lopes, 322 P.3d 512 (Or. 2014). Under
Sell, the government may forcibly administer antipsychotic
6                   BEAN V. MATTEUCCI

drugs to a mentally ill defendant facing serious criminal
charges to restore the defendant’s competency to stand trial
“only if the treatment is medically appropriate, is
substantially unlikely to have side effects that may
undermine the fairness of the trial, and, taking account of
less intrusive alternatives, is necessary significantly to
further important governmental trial-related interests.”
539 U.S. at 179; see also Lopes, 322 P.3d at 524. Following
the hearing, the circuit court concluded that the state had met
its burden under Sell and entered an order on July 16, 2018,
authorizing the state to forcibly administer antipsychotic
drugs to restore Bean’s competency to stand trial.

    Unlike a federal district court’s Sell order, which is
immediately appealable under the collateral order doctrine,
in Oregon a circuit court’s Sell order is not directly
appealable. The only avenue of review is a mandamus
petition in the Oregon Supreme Court. See, e.g., Or. State
Hosp. v. Butts, 359 P.3d 1187, 1190 (Or. 2015). In July 2018,
Bean sought a writ of mandamus from the Oregon Supreme
Court directing the circuit court to strike the Sell order. The
Oregon Supreme Court denied the writ.

    In November 2018, Bean filed a petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241 in the district
court for the District of Oregon. Section 2241 provides a
general grant of habeas authority that is available for
challenges by a state prisoner who is not in custody pursuant
to a state court judgment, such as a defendant in pretrial
detention. See Dominguez v. Kernan, 906 F.3d 1127, 1135
(9th Cir. 2018). Bean sought an order enjoining the state
court’s Sell order on three grounds, asserting that (1) his
forcible medication, (2) his custody at OSH, and (3) the
state’s failure to provide an immediate mechanism for
                    BEAN V. MATTEUCCI                        7

review of the Sell order violated his Fourteenth Amendment
right to due process.

    In response to Bean’s petition, the state argued that in
light of the ongoing criminal prosecution, the district court
should abstain under Younger. Alternatively, citing Nettles
v. Grounds, 830 F.3d 922 (9th Cir. 2016) (en banc), the state
asserted that Bean’s claims were not cognizable in habeas
because he did not challenge the validity of his confinement
or its duration and that the court should dismiss the petition
on that basis. The district court denied Bean’s habeas
petition on Younger abstention grounds without reaching the
question of whether Bean’s claim is cognizable in habeas.
The district court also declined to issue a certificate of
appealability.

    A previous panel of our court concluded that Bean’s first
two claims “made a substantial showing of the denial of a
constitutional right,” 28 U.S.C. § 2253(c)(3), and issued a
certificate of appealability on the following issue: “whether
the district court erred in denying the petition based on the
abstention doctrine pursuant to Younger.”

                              II.

    We review de novo a district court’s Younger abstention
determination. Rynearson v. Ferguson, 903 F.3d 920, 924
(9th Cir. 2018). “We conduct the Younger analysis ‘in light
of the facts and circumstances existing at the time the federal
action was filed.’” Id. (quoting Portrero Hills Landfill, Inc.
v. Cnty. of Solano, 657 F.3d 876, 881 n.6 (9th Cir. 2011)).

                             III.

    Before turning to Bean’s challenge to the district court’s
abstention under Younger, we first address the state’s
8                    BEAN V. MATTEUCCI

assertion that Bean’s claim is not cognizable in habeas and
that therefore the district court lacked subject-matter
jurisdiction. We conclude that the state mischaracterizes the
cognizability question as a subject-matter jurisdiction issue.

    In Nettles, upon which the state relies, we applied the
principle that habeas relief is available only for state prisoner
claims that lie at the core of habeas and that an action
pursuant to 42 U.S.C. § 1983 “is the exclusive vehicle for
claims that are not within the core of habeas.” 830 F.3d at
930, 931. There, success on the merits of the state prisoner’s
claim for expungement of a disciplinary violation received
in prison would not necessarily have led to immediate or
speedier release from prison. We therefore held that the
claim did not fall within the core of habeas corpus and that
the petitioner had failed to allege a cognizable claim for
habeas relief. Id. at 935. In short, Nettles is about a
petitioner’s obligation to satisfy the elements of his claim for
habeas relief and not about a district court’s subject-matter
jurisdiction. See generally Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 89 (1998) (“It is firmly established in our
cases that the absence of a valid (as opposed to arguable)
cause of action does not implicate subject-matter
jurisdiction, i.e., the courts’ statutory or constitutional power
to adjudicate the case.” (emphases removed)).

    A district court has subject-matter jurisdiction to
consider a habeas petition alleging a violation of federal law
under federal question jurisdiction. 28 U.S.C. § 1331;
Dunne v. Henman, 875 F.2d 244, 248 (9th Cir. 1989).
Provided certain requirements are satisfied and the claim is
within the core of habeas as required by Nettles, 28 U.S.C.
§ 2241 grants district courts the authority to issue habeas
relief. See also 28 U.S.C. § 2243. Thus, the district court
had subject-matter jurisdiction and the authority to rule on
                        BEAN V. MATTEUCCI                               9

Bean’s petition. 1 But rather than exercising its subject-
matter jurisdiction, the court abstained under Younger and
never reached the issue of whether Bean’s claim is
cognizable in habeas. 2 Satisfied that the district court indeed
had subject-matter jurisdiction, we turn to the issue certified
for our review: the propriety of the district court’s decision
to abstain under Younger from exercising that jurisdiction.

                                  IV.

    Bean argues that the district court erred in dismissing his
habeas petition on Younger abstention grounds because the
doctrine does not apply where there is a showing of
“extraordinary circumstances.” According to Bean, his
involuntary medication would effectively be unreviewable
later and constitutes irreparable harm, thus triggering the
extraordinary circumstances exception to the Younger
doctrine. In response, the state contends that even assuming
irreparable harm, federal intervention is not warranted. The
state argues that the extraordinary circumstances exception
only applies where a federal court’s intervention is “discrete



    1
       The Supreme Court has stated, “Congress in 1867 sought to
provide a federal forum for state prisoners having constitutional defenses
by extending the habeas corpus powers of the federal courts to their
constitutional maximum. Obedient to this purpose, we have consistently
held that federal court jurisdiction is conferred by the allegation of an
unconstitutional restraint.” Fay v. Noia, 372 U.S. 391, 426 (1963),
abrogated on other grounds by Coleman v. Thompson, 501 U.S. 722
(1991).
    2
       Given the nature of Bean’s claim, whether he can show that he is
entitled to habeas relief or instead should seek redress under 42 U.S.C.
§ 1983 is a complex question. We will remand so that the district court
can address that issue in the first instance.
10                  BEAN V. MATTEUCCI

and finite” and that Younger’s purpose is to avoid the
entanglement and undue interference that might result here.

    In Younger, the Supreme Court held that federal courts
should abstain from staying or enjoining pending state
criminal prosecutions absent extraordinary circumstances.
401 U.S. at 45. Younger applies “when: (1) there is an
ongoing state judicial proceeding; (2) the proceeding
implicates important state interests; (3) there is an adequate
opportunity in the state proceedings to raise constitutional
challenges; and (4) the requested relief seeks to enjoin or has
the practical effect of enjoining the ongoing state judicial
proceeding.” Page v. King, 932 F.3d 898, 901–02 (9th Cir.
2019) (quoting Arevalo v. Hennessy, 882 F.3d 763, 765 (9th
Cir. 2018)).

     Here, Bean does not dispute that this case satisfies the
four Younger factors. As the district court concluded,
(1) there is an ongoing criminal prosecution in state court,
(2) the state has an important interest in prosecuting a murder
case, (3) Bean had an adequate opportunity to raise
constitutional challenges, both during the Sell hearing and in
his subsequent application for mandamus, and (4) the
requested relief of invalidating the Sell order would have the
practical effect of enjoining the state criminal proceeding.

    But even where the Younger factors are satisfied,
“federal courts do not invoke it if there is a ‘showing of bad
faith, harassment, or some other extraordinary circumstance
that would make abstention inappropriate.’” Arevalo,
882 F.3d at 765–66 (quoting Middlesex Cnty. Ethics Comm.
v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982)). We
have recognized an irreparable harm exception to Younger.
See World Famous Drinking Emporium, Inc. v. City of
Tempe, 820 F.2d 1079, 1082 (9th Cir. 1987) (explaining that
Younger does not apply “under extraordinary circumstances
                    BEAN V. MATTEUCCI                        11

where the danger of irreparable loss is both great and
immediate”). We have previously applied the irreparable
harm exception to claims raised by pretrial detainees in two
contexts.

    First, Younger does not apply where a pretrial detainee
presents “[a] colorable claim that a state prosecution [would]
violate the Double Jeopardy Clause.” Dominguez, 906 F.3d
at 1131 n.5 (citing Mannes v. Gillespie, 967 F.2d 1310, 1312
(9th Cir. 1992)). “The Fifth Amendment’s protection
against double jeopardy . . . ‘is not against being twice
punished, but against being twice put in jeopardy.’” Mannes,
967 F.2d at 1312 (quoting United States v. Ball, 163 U.S.
662, 669 (1896)). A post-trial ruling that the state violated
the Double Jeopardy Clause would thus come too late.
“Because the accused already has been subjected to the
ordeal of trial, overturning such a conviction is not a
complete remedy for the double jeopardy violation.” Id.
at 1313. And “[b]ecause full vindication of the right
necessarily requires intervention before trial,” Younger does
not apply. Id. at 1312.

    Second, we have held that Younger does not apply where
a petitioner raised a due process challenge to his pretrial
detention in the context of a state civil sexually violent
predator proceeding. Page, 932 F.3d at 901–02. In Page,
we held that abstention was inappropriate for a challenge to
pretrial detention on the basis of a stale and scientifically
invalid probable cause determination. Id. at 904. As the
panel explained, if the petitioner was correct that his pretrial
rights were violated, “then regardless of the outcome at trial,
a post-trial adjudication of his claim [would] not fully
vindicate his right to a current and proper pretrial probable
cause determination.” Id. Similarly, in Arevalo, we held that
Younger abstention did not apply to a pretrial detainee’s
12                  BEAN V. MATTEUCCI

claim that he had been incarcerated for over six months
without a constitutionally adequate bail hearing. 882 F.3d at
766–67. As we explained, “[d]eprivation of physical liberty
by detention constitutes irreparable harm,” and abstention
was inappropriate where that right could not fully be
vindicated after trial. Id. at 767.

    In contrast, we have not applied the irreparable harm
exception to pre-conviction habeas petitions seeking to
vindicate a petitioner’s speedy trial affirmative defense. See
Brown v. Ahern, 676 F.3d 899, 900 (9th Cir. 2012); Carden
v. Montana, 626 F.2d 82, 83 (9th Cir. 1980). As we
explained in Page, that is because “the speedy trial defense
primarily protects the integrity of the trial itself” and, like
most trial rights, “can be vindicated through reversal of the
improperly-obtained conviction.” 932 F.3d at 904. In
contrast, pretrial rights, like those protecting unlawful
pretrial detention, “cannot be vindicated post-trial.” Id.
at 905.

                              V.

    In at least two ways, Bean’s due process right to avoid
forcible administration of antipsychotic medications more
closely resembles the contexts in which we have applied the
irreparable harm exception.

    First, as in Page and Arevalo, the right implicates a
deprivation of physical liberty. The forcible injection of
medication represents a “substantial interference with [a]
person’s liberty.” Riggins v. Nevada, 504 U.S. 127, 134
(1992) (quoting Washington v. Harper, 494 U.S. 210, 229
(1990)). That is the case here. According to the OSH’s
expert doctor who testified at the Sell hearing, Dr. James
Peykanu, Bean will be subject to a physically coercive
response each time he refuses medication. Multiple staff
                      BEAN V. MATTEUCCI                           13

will confront Bean, overpower him, force him into restraints,
and place him in isolation if necessary, until he is injected
with antipsychotic drugs. 3 That process will recur “every
day or multiple times a day” for as long as Bean resists
medication while the circuit court’s order is in force. The
process could last for months.

    The due process right at stake here is stronger than those
implicated in Page and Arevalo because the forcible
injection of antipsychotic drugs constitutes a “particularly
severe” invasion of liberty. Riggins, 504 U.S. at 134. First,
antipsychotic drugs “‘tinker[] with the mental processes,’
affecting cognition, concentration, behavior, and
demeanor.” United States v. Williams, 356 F.3d 1045, 1054
(9th Cir. 2004) (alteration in original) (citation omitted)
(quoting Mackey v. Procunier, 477 F.2d 877, 878 (9th Cir.
1973)). “While the resulting personality change is intended
to, and often does, eliminate undesirable behaviors, that
change also, if unwanted, interferes with a person’s self-
autonomy, and can impair his or her ability to function in
particular contexts.” Id. Second, antipsychotic drugs “can
have serious, even fatal, side effects,” including irreversible
neurological disorders. Riggins, 504 U.S. at 134 (quoting
Harper, 494 U.S. at 229). For these reasons, the Supreme
Court has “refus[ed] to permit involuntary medication
except in highly-specific factual and medical
circumstances.” United States v. Rivera-Guerrero, 426 F.3d
1130, 1136 (9th Cir. 2005); see also United States v. Ruiz-
Gaxiola, 623 F.3d 684, 691 (9th Cir. 2010).



    3
      The state proposed medicating Bean with Seroquel, Risperdal,
Haldol, or Zyprexa. None are FDA-approved for treatment of delusional
disorder.
14                  BEAN V. MATTEUCCI

     As in each of the cases applying the irreparable harm
exception, Bean’s right to avoid forcible administration of
antipsychotic medications cannot be fully vindicated after
trial. The Supreme Court recognized as much in Sell when
it held that the district court’s forcible medication order was
immediately appealable under the collateral order doctrine.
539 U.S. at 176–77 (“By the time of trial Sell will have
undergone forced medication—the very harm that he seeks
to avoid. He cannot undo that harm even if he is acquitted.
Indeed, if he is acquitted, there will be no appeal through
which he might obtain review.”).

     Bean’s right to avoid forcible administration of
antipsychotic medications is unlike the speedy trial defense
cases. Those cases concerned a right whose primary purpose
is to protect the integrity of the trial. To be sure, a person
may have “a right to avoid forced medication, perhaps in part
because medication may make a trial unfair.” Id. at 177. But
regardless of whether he might face trial, a person “possesses
a significant liberty interest in avoiding the unwanted
administration of antipsychotic drugs under the Due Process
Clause of the Fourteenth Amendment.” Harper, 494 U.S.
at 221–22 (discussing forcible medication of an inmate who
is a danger to himself or others). Thus, although an ordinary
appeal can vindicate the right to avoid an unfair trial on
account of forcible medication, it “comes too late” to enforce
the right to avoid the administration of the drugs. Sell,
539 U.S. at 177. The district court was thus incorrect in
suggesting that Bean, if he were to become competent after
forcible medication and is convicted, could fully vindicate
his due process rights on appeal or through post-conviction
habeas petitions.

   The state’s arguments that Younger should nonetheless
apply are not persuasive. The state suggests that the
                       BEAN V. MATTEUCCI                             15

irreparable harm exception should only apply when federal
intervention would be “discrete and finite.” But that was not
true in Page or Arevalo, as the petitioners in those cases
could have obtained habeas relief, received a state pretrial
hearing, and again sought federal intervention on the
grounds that the new hearings were again constitutionally
inadequate. Thus, even if there were a risk of “serial
litigation,” it would not be grounds for limiting the
irreparable harm exception here.

    Nor are any of the unpublished district court cases cited
by the state persuasive. In the closest case, Pagatakhan v.
Foulk, the district court concluded that extraordinary
circumstances did not exist where a pretrial detainee sought
to preliminarily enjoin forcible medication before the state
filed its Sell petition in state court. No. C 09-5495 SI(pr),
2010 WL 3769282, at *1 (N.D. Cal. Sept. 21, 2010). There,
federal intervention would have interfered with the state
court’s Sell proceedings. In contrast, Bean’s Sell proceeding
is complete, and Bean has exhausted his state remedies prior
to seeking federal habeas relief.

    Here, “the danger of irreparable loss is both great and
immediate.” Younger, 401 U.S. at 45. Thus, although the
basic Younger criteria are satisfied in this case, the
irreparable harm exception to Younger applies and the
district court erred in abstaining.

   We leave the issue of the cognizability of Bean’s claim
in habeas for resolution by the district court. 4 We
accordingly reverse the district court’s order denying Bean’s

    4
      If the district court concludes that Bean’s claim is not within the
scope of habeas, it should consider converting the claim into one under
42 U.S.C. § 1983, as outlined in Nettles. 830 F.3d at 935.
16                 BEAN V. MATTEUCCI

petition based on Younger abstention and remand for further
proceedings.

     REVERSED AND REMANDED.



RAWLINSON, Circuit Judge, dissenting:

    The majority resolves this appeal by ignoring a glaring
question of jurisdiction: whether this case was properly
brought as a habeas petition pursuant to 28 U.S.C. § 2241.
The majority avoids addressing this inquiry by
acknowledging that the district court had “authority to issue
habeas relief” if “the claim is within the core of habeas as
required” by our en banc decision in Nettles v. Grounds,
830 F.3d 922 (9th Cir. 2016) (en banc). Majority Opinion,
p. 8–9. However, the majority completely fails to analyze
whether this petitioner’s claim falls “within the core of
habeas as required” to establish jurisdiction under § 2241.
See Nettles, 830 F.3d at 922, 927 (reviewing the “district
court’s determination that it does not have jurisdiction over
a habeas corpus petition”).

    Federal courts have a “virtually unflagging obligation to
exercise the jurisdiction given them.” Gilbertson v.
Albright, 381 F.3d 965, 982 n.17 (9th Cir. 2004) (en banc)
(quoting Colorado River Water Conserv. Dist. v. United
States, 424 U.S. 800, 817 (1976). Younger abstention is a
“circumscribed exception to the overarching rule that the
federal courts must exercise the jurisdiction granted to them
by Congress under the Constitution.” Green v. City of
Tucson, 255 F.3d 1086, 1104 (9th Cir. 2001) (en banc).
Indeed, we have described Younger abstention not as a
conferral of jurisdiction but as “a jurisprudential doctrine
rooted in overlapping principles of equity, comity, and
                     BEAN V. MATTEUCCI                        17

federalism.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th
Cir. 2018) (quoting San Jose Silicon Valley Chamber of
Commerce Political Action Comm. v. City of San Jose,
546 F.3d 1087, 1091–92 (9th Cir. 2008). Moreover, the
abstention doctrine is an affirmative defense that may be
waived. See Brown v. Ahern, 676 F.3d 899, 901–03 (9th Cir.
2012). Conversely, the existence of jurisdiction or the lack
thereof is unwaivable. See Arbaugh v. Y&H Corp., 546 U.S.
500, 514 (2006) (“[S]ubject-matter jurisdiction, because it
involves a court’s power to hear a case, can never be
forfeited or waived. . . .”) (citation omitted). These defining
characteristics eliminate Younger abstention as a basis of
jurisdiction in this case.

    Additional support for our obligation to address whether
habeas jurisdiction exists is the parties’ approach to this case,
as well as the district court’s analysis. The parties assert
jurisdiction over this case under 28 U.S.C. § 2241, not the
abstention doctrine. The district court also designated
28 U.S.C. § 2241 as the basis for its jurisdiction. Faced with
this indisputable procedural and legal posture, we cannot
avoid our obligation to determine whether subject-matter
jurisdiction over this case exists under § 2241. See Arbaugh,
546 U.S. at 514; see also Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 95 (1998) (“Every federal
appellate court has a special obligation to satisfy itself not
only of its own jurisdiction, but also that of the lower courts
in a cause under review, even though the parties are prepared
to concede it. . . .”) (citations and internal quotation marks
omitted).

   The abstention determination does not address whether
subject-matter jurisdiction exists. Rather, it addresses
whether existing jurisdiction should be exercised. See
Brown, 676 F.3d at 900 (explaining that application of
18                  BEAN V. MATTEUCCI

Younger abstention “preclude[s] the exercise of federal
jurisdiction”). A separate jurisdictional inquiry is required
before we even address Younger abstention. See Steel Co.,
523 U.S. at 94 (“On every writ of error or appeal, the first
and fundamental question is that of jurisdiction, first, of this
court, and then of the court from which the record
comes. . . .”) (citation omitted). Jurisdiction must “be
established as a threshold matter.” Id. This requirement “is
inflexible and without exception.” Id. at 95 (citation and
internal quotation marks omitted).

    Faced with this inexorable command, the majority
nevertheless assiduously avoids examination of our subject-
matter jurisdiction. This approach is blatantly inconsistent
with our precedent and with Supreme Court precedent. See
id. (“readily refut[ing]” assertion “that a court may decide
the cause of action before resolving Article III jurisdiction”)
(emphasis omitted). The majority has put the merits cart
before the jurisdictional horse, a course the Supreme Court
has expressly disapproved. See id. Properly applying
applicable precedent, we lack jurisdiction because the claim
brought by Petitioner-Appellant Travis Leroy Bean does not
fall within the core of habeas claims permitted to proceed
under § 2241.

    In Nettles, we acknowledged the potential overlap
between cases brought by state prisoners under the habeas
statutes and under 42 U.S.C. § 1983. See 830 F.3d at 927.
We then proceeded to clarify in detail the distinction
between the two. We explained that “[c]hallenges to the
validity of any confinement or to particulars affecting its
duration are the province of habeas corpus; requests for
relief turning on circumstances of confinement may be
presented in a § 1983 action.” Id. (quoting Muhammad v.
Close, 540 U.S. 749, 750 (2004)). We then “adopt[ed] the
                    BEAN V. MATTEUCCI                      19

. . . rule that a § 1983 action is the exclusive vehicle for
claims brought by state prisoners that are not within the core
of habeas corpus.” Id.

    We traced the origin of the habeas-§ 1983 distinction to
the Supreme Court’s decision in Preiser v. Rodriguez,
411 U.S. 475 (1973). See id. That case involved an action
brought by state prisoners under § 1983 for restoration of
lost good-time credits. See Preiser, 411 U.S. at 477. If
restored, the good-time credits would have entitled the
prisoners to immediate relief. See id. The Supreme Court
concluded that habeas was the exclusive remedy for these
claims, as the anticipated release if successful placed the
claims within the “traditional scope of habeas corpus.” Id.
at 487.

    In Nettles, we discussed cases decided post-Preiser that
adhered to the Preiser analysis of claims brought by state
prisoners, including:

       •   Wolf v. McDonnell, 418 U.S. 539 (1974)
           - Plaintiffs’ claims for restoration of
           good-time credits were core habeas
           proceedings. See id. at 554. However,
           challenges to the validity of the
           procedures for assessing loss of good-
           time were not core habeas proceedings.
           See id. at 554–55.

       •   Edwards v. Balisok, 520 U.S. 641 (1997)
           - Plaintiff’s claim alleging due process
           violations for procedures used in a
           disciplinary hearing that resulted in
           deprivation of good-time credits was not
           properly brought under § 1983. See id.
           at 647–48. The claim for prospective
20                 BEAN V. MATTEUCCI

           injunctive relief was properly brought
           under § 1983. See id. at 648.

       •   Wilkinson v. Dotson, 544 U.S. 74 (2004)
           - Plaintiffs’ claims challenging the
           procedures used to determine parole
           eligibility/suitability did not fall within
           “the core of habeas corpus” because
           “neither     prisoner’s     claim    would
           necessarily spell speedier release.” Id.
           at 82. Rather, at most the prisoners could
           expect only speedier consideration of a
           new application or a new parole hearing.
           See id.

       •   Skinner v. Switzer, 562 U.S. 521 (2011) -
           Plaintiff’s action seeking DNA testing
           was not required to be pursued in an
           application for habeas relief because the
           results “would not necessarily imply the
           invalidity of his conviction.” Id. at 534
           (internal quotation marks omitted).
           Although the DNA results “might prove
           exculpatory” the results could also “prove
           inconclusive or they might further
           incriminate.” Id. (citation omitted).

    From these series of cases, we gleaned the following
principles:

       o The Supreme Court has made clear that
         habeas is the exclusive vehicle for claims
         brought by state prisoners that fall within
         the core of habeas.
                    BEAN V. MATTEUCCI                      21

       o Habeas is the exclusive vehicle for state
         prisoner claims where success in that
         action would necessarily demonstrate the
         invalidity of confinement or its duration.

       o If the invalidity of the proceedings would
         not necessarily affect the length of time to
         be served, the claim falls outside the core
         of habeas.

       o When a prisoner’s claim would not
         necessarily spell speedier release, that
         claim does not lie at the core of habeas
         corpus, and may be brought, if at all,
         under § 1983.

Nettles, 830 F.3d at 929–30 (citations and internal quotation
marks omitted).

   We repeated the following quote from the Supreme
Court decision in Skinner:

       It suffices to point out that the state has found
       no case, nor has the dissent, in which the
       Court has recognized habeas as the sole
       remedy, or even an available one, where the
       relief sought would neither terminate
       custody, accelerate the future date of release
       from custody, nor reduce the level of custody.

Id. at 930 (citation, alteration, and internal quotation marks
omitted).

   Consistent with our survey of Supreme Court precedent,
we held that “ if a state prisoner’s claim does not lie at the
core of habeas corpus, it may not be brought in habeas
22                  BEAN V. MATTEUCCI

corpus but must be brought, if at all, under § 1983. Id. at 931
(citation and internal quotation marks omitted).

     Application of the principles set forth in Nettles leads to
the inescapable conclusion that the claim brought by the
petitioner in this case “does not lie at the core of habeas
corpus.” Id. As described by the majority, the petitioner
seeks to enjoin the State of Oregon from forcibly medicating
him to render him competent to stand trial. There is
absolutely no indication in the record that enjoining the State
from forcibly medicating the petitioner would “terminate
custody, accelerate the future date of release from custody,
[or] reduce the level of custody.” Id. at 930 (citation,
alteration, and internal quotation marks omitted). Rather, if
the petitioner succeeds on his claim, the only effect would
be the continued inability of the State to bring the petitioner
to trial due to his mental incompetency. See United States v.
Ruiz-Gaxiola, 623 F.3d 684, 688 (9th Cir. 2010). Because
this case was not properly brought as a habeas petition, it
should be remanded for the district court to determine if the
case may be converted to a civil rights claim under § 1983.
See Nettles, 830 F.3d at 936. We lack authority to do
anything more. See Steel Co., 523 U.S. at 95 (“When the
lower federal court lacks jurisdiction, we have jurisdiction
on appeal, not of the merits, but merely for the purpose of
correcting the error of the lower court in entertaining the
suit.”) (citations and internal quotation marks omitted)
(emphasis added).

   Because the majority opinion assumes jurisdiction where
none exists, I respectfully dissent. See id. at 93 (criticizing
the Ninth Circuit for “find[ing] it proper to proceed
immediately to the merits question, despite jurisdictional
objections”).